Citation Nr: 0733903	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  94-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 1989, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to a disability rating in excess of 30 
percent for partial paralysis of the left ulnar nerve with 
neuropathy.

3.  Entitlement to an initial disability rating in excess of 
20 percent traumatic arthritis and degenerative disc disease 
of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 
20 percent for traumatic arthritis and degenerative disc 
disease of the cervical spine.

5.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic organic brain disease 
manifested by dementia and a post traumatic headache 
disorder.



REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1967.  He was awarded the Purple Heart Medal.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO awarded entitlement 
to TDIU, effective February 15, 1994.  As set out in prior 
Board decisions, Joint Motion for Remand, Briefs in support 
of the claim and Briefs filed by Appellant and Appellee, the 
veteran timely appealed the April 1994 rating action to the 
Board.

This appeal also stems from a September 1997 rating action, 
wherein the RO awarded service connection for traumatic 
arthritis and degenerative disc disease of the cervical 
spine, post-traumatic organic brain disease manifested by 
dementia and post-traumatic headache disorder and limitation 
of motion of the lumbar spine with arthritis; initial 
evaluations of 10 and 20 percent were assigned, respectively, 
effective September 1, 1967.  The veteran appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  By that same rating action, the RO increased the 
evaluation assigned to service-connected partial paralysis of 
the left ulnar nerve with neuropathy to 20 percent, effective 
November 21, 1996, the date of a VA examination report, which 
contained clinical findings of an increase in severity of the 
aforementioned disability.  The veteran timely appealed the 
September 1997 rating action to the Board.  

In a May 2001 decision, the Board issued a decision, in part, 
awarded an earlier effective date of May 1, 1989 for TDIU.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2003 Memorandum 
Decision, the Court vacated and remanded the Board's decision 
as to an earlier effective date for TDIU.  In reaching their 
determination, the Court stated that it had expected the 
Secretary to properly apply the Veterans Claims Assistance 
Act of 2000 (VCAA).  To this end, the Court maintained that 
the veteran had not been provided the VCAA notice 
requirements contained in the new section 5103(a), as 
implemented by new regulation § 3.159(b)..  In September 
2004, and as ordered by the Court, the Board remanded the 
instant claims to the RO with instructions to provide the 
veteran a development letter consistent with the VCAA's 
notice requirements.  

While this case was pending, the RO, in a May 2004 statement 
of the case, increased the disability evaluations assigned to 
the service-connected post-traumatic organic brain disease 
manifested by dementia and post-traumatic headache disorder 
and partial paralysis of the left ulnar nerve with neuropathy 
to 30 percent, effective from September 1, 1967 and November 
21, 1966, respectively.  The RO also assigned a 20 percent 
evaluation to the service-connected cervical spine 
disability, effective September 1, 1967.  

In a January 2007 supplemental statement of the case, the RO 
awarded a separate 10 percent evaluation for neurological 
manifestations associated with service-connected lumbar spine 
disability, effective September 2005, date of a VA 
examination report, which contained clinical findings of 
radiculopathy of left lower extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

First, the claims files contain correspondence and requests 
for additional information from the Social Security 
Administration (SSA) to the veteran regarding a December 1999 
claim for disability benefits.  (Parenthetically, the Board 
observes that a May 1969 SSA Award Decision reflects that the 
veteran was found to have been disabled as of November 20, 
1966 based on ulnar nerve neuropathy, secondary to wound 
fragments of the left arm with ulnar nerve palsy, and retinal 
detachment of the right eye).  The claims files do not 
contain, however, any SSA records bearing on the veteran's 
December 1999 (italics added for emphasis) claim for 
disability benefits, if they exist.  Thus, these records, if 
available, must be obtained on remand.  See, 38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  The Court has imposed a virtually absolute duty 
to obtain Social Security records. Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); 
Baker v. West, 11 Vet. App. 163, 169 (1998).

Second, a January 2007 Supplemental Statement of the Case 
(SSOC) indicates that on November 10, 2004, the veteran 
underwent surgery on his lumbar spine at "St. John's 
Hospital." (see, January 2007 SSOC, page (pg.) 20).  Records 
from the aforementioned private facility are not contained in 
the claims files.  Thus, on remand, the RO/AMC should assist 
the appellant in obtaining the aforementioned private 
hospitalization records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all documents pertaining to 
the veteran's December 1999 claim for 
disability benefits from the SSA.  
Associate these records with his claims 
file.  These records should include, 
but are not limited to, copies of the 
SSA decision concerning his claim for 
disability benefits, as well as any 
medical records used to make this 
determination, hearing transcripts, 
etc.  If SSA disability benefits have 
not been awarded to the veteran, this 
must be documented in the claims files. 

2.  After securing the necessary 
release forms, obtain all in-patient 
hospitalization reports, treatment 
records and doctors' and nurses' notes 
associated with the veteran November 
1994 hospitalization at St. John's 
Hospital (see January 2007 SSOC, pg. 
20).  If the aforementioned private 
hospitalization reports can not be 
obtained, this must be documented in 
the claims files.  

3.  After completion of the above, 
undertake any additional development 
deemed necessary to include, but not 
limited to, additional VA examinations 
of the disabilities on appeal if newly-
received evidence reflects an increase 
in their severity.  

Then, readjudicate the instant claims 
in light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him 
and his attorney another SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



